Citation Nr: 0216751	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-04 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 1998, 
for the assignment of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

2.  Whether the issue of clear and unmistakable error (CUE) 
allegedly committed in the rating decision of October 1995 
wherein the RO denied a TDIU was properly appealed.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active duty from February 1944 to March 1946. 

This appeal originally arose from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, wherein the RO assigned a 
TDIU, with an effective date of July 20, 1998.  The veteran 
appealed the issue of the effective date of this award.  

For good cause shown, the veteran's motion for advancement on 
the docket of the Board of Veterans' Appeals (Board) was 
granted.  38 U.S.C.A. § 7107(a) (West 1991); 38 C.F.R. § 
20.900(c) (2002).  In a decision of February 2001, the Board 
granted an effective date for the award of a TDIU retroactive 
to May 20, 1998.  In this decision, the Board also discussed 
whether CUE had been committed in an October 1995 rating 
decision wherein the RO had previously denied entitlement to 
a TDIU.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).

The CAVC vacated and remanded the Board's decision on the 
effective date of a TDIU.  Based on this CAVC order, the 
Board has prepared the following remand.  The CAVC 
specifically held in this order that the appeal as to any 
other remaining issues was dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In its order to the Board that vacated the decision of 
February 2001, the CAVC found that the Board had not 
discussed the relevance of the Veterans Claims Assistance Act 
of 2000 (VCAA) to the veteran's current appeal.  In addition, 
the CAVC determined that the issue of whether CUE had been 
committed in an October 1995 rating decision that had denied 
entitlement to a TDIU, may not have been properly before the 
Board at the time it rendered its decision.  That is, the 
CAVC raised questions on whether an appropriate notice of 
disagreement (NOD) had been submitted by the veteran on this 
issue and noted that a statement of the case (SOC) regarding 
this matter had not been issued to the veteran and his 
representative.  Specifically, the CAVC ordered that the CUE 
issue be remanded to the RO in order to seek clarification 
sufficient to identify the issue being appealed, and if 
required, to issue the appropriate SOC.  

On remand, the RO must determine whether a statement 
submitted by the veteran in March 2000 was a valid NOD to its 
denial of CUE issued in June 1999.  That is, could the 
statement of March 2000 be reasonably construed as a 
disagreement with the RO's determination and express the 
veteran's desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2002); see also Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  If not, then the veteran and his 
representative should be notified of this decision and his 
appellate rights.  If so, then the veteran and his 
representative should be issued a SOC on this matter and 
given the opportunity to submit the appropriate substantive 
appeal.  See 38 C.F.R. §§ 19.26, 19.29 (2002); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board takes this opportunity to inform the appellant and 
his representative that he must submit a timely substantive 
appeal (VA Form 9) after the issuance of a SOC if he wishes 
for the Board to conduct appellate review of the CUE issue.  
Without a timely substantive appeal regarding this issue, the 
Board has no jurisdiction to review this claim.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.200 (2002).

In addition, the Board finds that the issue of entitlement to 
an earlier effective date the for the award of a TDIU is 
inextricably intertwined with the issue of whether CUE was 
committed in the rating decision of October 1995 that denied 
entitlement to TDIU.  According the CAVC's holding in Hoyer 
v. Derwinski, 1 Vet. App. 208 (1991), when there is a very 
real potential that conclusions in one matter would have a 
meaningful impact upon another issue, then the issues are 
considered inextricably intertwined.  Id. at 210.  As a 
favorable decision regarding the CUE claim could allow for an 
earlier effective date for the award of TDIU, these issues 
are inextricably intertwined, and the Board will hold the 
issue of an earlier effective date in abeyance until the 
required development is completed regarding the claim for 
CUE.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,066 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.803, and 
20.1304 (2002).  The matter of inextricably intertwined 
issues is such a matter.  See Chairman's Memorandum No. 01-
02-01 (Jan. 29, 2001).

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102-07 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).  This act introduces several 
fundamental changes into the VA adjudication process.  In 
effect, this new legislation eliminates the requirement that 
a claimant must present a well-grounded claim before the duty 
to assist is invoked.  As the new procedures could not have 
been followed by the RO during the pendency of this appeal, 
and as these procedures are more favorable to the appellant 
than those previously in effect, the RO must determine 
whether further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the appellant 
and his representative, and request that 
they submit any argument or evidence they 
feel is relevant to the issues discussed 
in this remand.  They should also be 
asked to identify or submit any evidence 
that is pertinent to the claims on 
appeal.  

All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
that further efforts would be futile.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  Following completion of the 
foregoing, the RO must made a specific 
determination that the requirements for 
development of pertinent evidence under 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159 has been fully met.  Development 
of pertinent evidence must continue until 
such a determination can be made.  In 
addition, the RO must provide all 
notifications to the veteran and his 
representative that are required by these 
laws and regulations.

3.  The RO should determine whether the 
veteran's March 2000 statement (VA Form 
9) amounts to a timely filed NOD to a 
June 1999 decision that determined CUE 
had not been committed in an October 1995 
rating decision that denied entitlement 
to a TDIU.  

If so, then the RO should issue the 
veteran and his representative a SOC on 
this issue.  This SOC must specifically 
inform the appellant and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claim.  See 38 U.S.C. 
§ 5103(a).  The appellant and 
representative should then be given the 
opportunity to respond thereto.  If the 
March 2000 statement is determined not to 
be a valid NOD, then the RO should inform 
the veteran and his representative of 
this decision and inform them of the 
veteran's appellate rights.  

Only if the appellant submits a timely 
substantive appeal (VA Form 9) should 
either of these issues be referred back 
to the Board for appellate review.

4.  Regarding the issue of an earlier 
effective date for a TDIU, the RO should 
again review the appellant's claim and 
ensure all requirements regarding 
notification and development under the 
provisions of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159 have been 
completed.  If the benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the appellant and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claim.  See 38 U.S.C. 
§ 5103A.  

The appellant and representative should 
then be given the opportunity to respond 
thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


